The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The newly added limitations of “a first fastener” and “a second fastener” in claim 1 are new matter not supported by the originally filed specification. The term “fastener” was not recited in the original application when it was filed.  The only described embodiment in the Specification of “fastener” is of screw and lock washer. The term “fastener” is broader than “screw and lock washer” and is considered to be a genus of structures- with “screw and lock 
 	The newly added limitation of “wherein the second clamp plate includes a second fastener for adjustably securing the second end of the internal baffle to the opening in the first side wall” is also deemed to be new matter not supported by the originally filed specification. The originally filed specification only disclose the opposite ends of the internal baffle 200 are secured to the openings 111, 116 in the side walls 110, 115 respectively by screws 210 and lock washers 215 (Fig. 7 and paragraphs [0048] disclose first end of the internal baffle is secured to the first opening 111 in the side wall 110 and second opposite end of the internal baffle is secured to the second opening 116 in the second side wall 115). The originally filed specification does not disclose the ends of the internal baffle are secured to the opening in first side wall. The following rejections are based on the original disclosure that the opposite ends of the internal baffle 200 are secured to the openings 111, 116 in the side walls 110, 115 by first and second clamp plates 205. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “at least one opening” in in line 4, “an opening” in lines 10-11, and “an opening” in line 14.  It is unclear the above recited openings are same opening or different opening. 
 	Claim 1 recites “wherein the second clamp plate includes a second fastener for adjustably securing the second end of the internal baffle to the opening in the first side wall” last two lines of claim 1. It is unclear how the second clamp plate securing the second end of the internal baffle to the opening in first side wall since claim 1 also recites “wherein the first clamp plate includes a first fastener for adjustably securing the first end of the internal baffle to the opening in the first side wall”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DESMARETS (US 2014/0063737) in view of GHYS (EP 3821569 A) in view of HENRIOTT ET AL. (US 8,393,122) in view of TAMBE (US 2011/0096498) in view of LINHARES JR. (US 2010/0238626).
DESMARETS teaches:

Regarding claim 2; comprising a second side duct (second side duct of Examiner’s Figure B below) attached to the duct body, opposite the first side duct, the second side duct comprising a top wall (second side duct top of Examiner’s Figure B below), a bottom wall (second side duct bottom wall of Examiner’s Figure B below), and a side wall (second side duct side wall of Examiner’s Figure B below) extending between the top wall and the bottom wall and forming an 
Regarding claim 7; the first side duct further comprises: a back wall (back wall at 120 of first side duct of Examiner’s Figure B below) extending between the top wall, the bottom wall, and the side wall of the first side duct.
Regarding claim 17; wherein the duct body further comprises a top wall (122 or top wall of Examiner’s Figure A below) extending between the side walls, opposite the bottom wall.
Regarding claim 18; wherein the duct body further comprises a back wall (120 of Examiner’s Figure B below) extending between the top wall, the bottom wall, and the side walls.



    PNG
    media_image1.png
    521
    1074
    media_image1.png
    Greyscale


Examiner Figure A

    PNG
    media_image2.png
    505
    1162
    media_image2.png
    Greyscale
Examiner Figure B


DESMARETS teaches the invention above, however DESMARETS does not teach an adjustable internal baffle of claim 1. 
GHYS teaches:
Regarding claim 1; an adjustable internal baffle 17 (Figs. 1-2, abstract, paragraphs [0021], [0024]) secured to the duct body 8such that the internal baffle 17 can be positioned in multiple locations (Fig. 1 and paragraph [0021] shown a first location and Figs. 2, 4 and paragraph [0024] shown another location) within an internal cavity (inside of 8) defined by the duct body 8 (Figs. 1, 2, 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal baffle DESMARETS in view of the adjustable internal baffle of GHYS in order to isolating compartments to control air flow thru different compartments. 

HENRIOTT ET AL. teaches:
Regarding claim 1, a clamp plate 504 configured to adjustably secure an end of an internal baffle 434 to an opening 147 in the side wall 54, wherein the clamp plate 504 incudes a fastener 518-522 for adjustably securing the end of the internal baffle 434 to the opening 147 in the side wall 54 (Figs. 46-49). 
Regarding claim 4, comprising adjustable rear support mounting bracket 502, the rear supporting mounting bracket 502 moveably attached to the side wall 54 and having a mounting flange 506, 508 configured to secure the rear supporting mounting brackets to a corresponding vertical support member 146 (Figs. 48-49). 
Regarding claim 6, fasteners 518-522 includes screws 518, 519 and lock washers 520, 522 (Figs. 48, 49). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the inlet duct of DESMARETS in view of GHYS to provide the side walls with openings and to include clamp plates configured to adjustably secure the ends of the internal baffle to the openings in the side walls, wherein each 
DESMARETS in view of GHYS and HENRIOTT ET AL. teaches the invention above including DESMARETS teaches an internal fluid impervious baffle, deflector, plate, and partition, however DESMARETS in view of GHYS and HENRIOTT ET AL.  does not teach a first side duct removably attached to the duct body of claim 1; a second side duct removably attached to the duct body of claim 2; a mounting tab extending from the side wall, the mounting tab configured to engage the at least one opening formed in the side wall of the duct body of claim 7; a seal member in claim 8; wherein the seal member is one of a brush seal and a flap seal of claim 9; a blanking panel in claims 10-11; wherein the internal baffle comprises a sealing member of claim 16.
TAMBE teaches:
Regarding claim 1; a first side duct (60-1) removably attached to the duct body (50).
Regarding claim 2; a second side duct (60-2) removably attached to the duct body (50).
Regarding claim 7; a mounting tab (such as 196) extending from the side wall (56), the mounting tab (such as 196) configured to engage the at least one opening (58) formed in the side wall (56) of the duct body (50) to removably secure the first side duct (60-1) to the duct body (50).
Regarding claim 8; the first side duct (60-1) further comprises a seal member (191) extending from the top wall (top of 60-1) of the first side duct (60-1) and configured to seal against electronic equipment used (sealing with 50) with the inlet duct system.

Regarding claim 10; comprising a blanking panel (the insert of vents 74 made of rubber used to plug the vent acts as a seal and a baffle para.0030) removably attached to the duct body (50), opposite the first side duct (60-1), and configured to prevent the flow of air through the at least one opening (58) formed in the side wall (56) of the duct body (50) adjacent the blanking panel (the insert of vents 74 made of rubber used to plug the vent acts as a seal and a baffle para.0030).
Regarding claim 11; wherein the blanking panel (the insert of vents 74 made of rubber used to plug the vent acts as a seal and a baffle para.0030) comprises: a mounting tab (196) configured to engage the at least one opening (58) formed in the side wall (56) of the duct body (50) adjacent the blanking panel (the insert of vents 74 made of rubber used to plug the vent acts as a seal and a baffle para.0030).
Regarding claim 16; wherein the internal baffle comprises a sealing member (the insert of vents 74 made of rubber used to plug the vent acts as a seal and a baffle para.0030), the sealing member extending downward to seal against the bottom wall of the duct body (the baffle seal seals against walls 56 of duct body 50, para.0030) and extending upward to seal against a bottom side of electronic equipment (the baffle seal seals against walls 56 of duct body 50, para.0030) used with the inlet duct system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side duct and second side duct of DESMARETS in view of GHYS and HENRIOTT ET AL. in view of removably attached 
DESMARETS in view of GHYS and HENRIOTT ET AL.  in view of TAMBE teaches the invention above, however DESMARETS in view of GHYS and HENRIOTT ET AL.  in view of TAMBE does not teach a first side baffle of claim 1 or a second side baffle of claim 3. 
LINHARES JR. teaches:
Regarding claim 1; a first side baffle (2009) positioned within the air flow chamber (2012) of the first side duct adjacent the internal baffle, the first side baffle (2009) extending between the top wall (top of 2002) and the bottom wall (bottom of 2012) of the first side duct and between the side wall (2013) of the first side duct and the side wall (2015) of the duct body to partition the air flow chamber into a front portion (front of 2012) and a rear portion (2006) and inhibit the flow of air between the front portion and the rear portion of the air flow chamber (Fig.20B).
Regarding claim 3; comprising second side baffle (2010) positioned within the air flow chamber (2011) of the second side duct adjacent the internal baffle, the second side baffle (2010) extending between the top wall (top of 2002) and the bottom wall (bottom of 2011) of the second side duct and between the side wall (2014) of the second side duct and the side wall (2016) of the duct body to partition the air flow chamber into a front portion (front of 2011) and a rear portion (2006) and inhibit the flow of air between the front portion and the rear portion of the air flow chamber (Fig.20B).
Regarding claim 19; wherein the first side baffle (2009) is removably secured to and moveable (Fig.20B).
.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over DESMARETS (US 2014/0063737) in view of GHYS (EP 3821569 A) in view of HENRIOTT ET AL. (US 8,393,122)in view of TAMBE (US 2011/0096498) in view of LINHARES JR. (US 2010/0238626) as applied to claim 1 as above, and further in view of MARRS (US 8,857,120).
DESMARETS in view of GHYS in view of HENRIOTT ET AL. in view of TAMBE in view of LINHARES JR teaches the invention above, however DESMARETS in view of GHYS in view of HENRIOTT ET AL in view of TAMBE in view of LINHARES JR does not teach a foam seal.
MARRS teaches:
Regarding claim 12; wherein the first side baffle (400) comprises a foam seal (foam seal of para.0070) secured to the first side duct (cabinet of para.0070).
Regarding claim 13; wherein the first side baffle (400) is secured to the first side duct through a compression fit (of seal of para.0070).
Regarding claim 14; wherein the first side baffle (400) comprises a foam seal (foam seal of para.0070) secured to the duct body.
Regarding claim 15; wherein the first side baffle (400) comprises a foam seal (foam seal of para.0070) secured to the internal baffle (another 400) and moveable with the internal baffle.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,334,759 in view of  Henriott et al. (US 8,.393,122). 
 	For claim 1, claims 1, 5-6 of US Patent No. 10, 334,759 disclose an inlet duct system comprising: a duct body comprising two side walls each having at least one opening formed therethrough (see claim 1); an adjustable internal baffle (see claim 1); a first clamp plate (see claim 5), a second clamp plate (see claim 5);  first and second fasteners (see claim 6, screws and lock washers are considered as fasteners); a first side duct (see claim 1); and a first side baffle (see claim 1). However, claims 1, 5-6 of the patent do not disclose the first and second clamp plates configured to adjustably secure the first and second ends of the internal baffle to the openings in the first and second side walls respectively.   Henriott et al. teaches a concept of using clamp plate 502 to adjustably secure an end of the baffle 434 to an opening 147 in the side wall 54, wherein the clamp plate 502 includes fastener 518, 519, 520, 522 for adjustably securing . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762